Dissenting Opinion by
Judge Palladino:
I respectfully dissent. The majority opinion incorrectly concludes that Cicogna’s furlough for the 1984-85 school year was not directly related to the decline in *109enrollment experienced by the McKeesport Area School District during the 1983-84 school year.
The enrollment decline caused the school district to eliminate six teaching positions. In deciding which teachers to furlough as a result of this decline, the board realigned the teaching staff based on seniority and certification. In June of 1984, the board notified those teachers who would be furloughed because of this realignment.
As a result of the realignment, Vivian Gessner was assigned to teach social studies, one of her areas of certification. Gessner had not taught social studies in 37 years and did not believe she was competent to do so. Gessner informed the board of this and promptly sought approval from the board, as required by 22 Pa. Code §49.69, to have social studies deleted from her teaching certificate. The board approved her request. The Secretary of Education deleted social studies from Gessner’s teaching certificate.
The deletion of social studies from Gessner’s teaching certificate necessitated Gessner’s reassignment to another subject, resulted in one of the teachers furloughed in June being notified that he would not be furloughed, and caused the board to furlough Cicogna. All of this was done prior to the start of the 1984-85 school year.
Section 1125.1(c) of the Public School Code requires that when a decline in school enrollment necessitates the elimination of teaching positions, the realignment of teachers must be done by affording the most senior teachers the opportunity to fill the positions for which they are certified. Realignments due to declining enrollment are done between school years. The resulting furloughs are effective at the beginning of the next school year. Certainly the legislature did not intend section 1125.1 to be used to force a teacher to teach a subject she had not taught in 37 years and did not believe she was *110competent to teach. It' was possible to avoid such a calamity prior to the start of the 1984-85 school year, which was the effective date of the furloughs necessitated by the enrollment decline.
This case is clearly distinguishable from Hixson v. Greater Latrobe School District, 52 Pa. Commonwealth Ct. 92, 421 A.2d 474 (1980), because there the boards approval of a certification deletion occurred one year after the school district had permissibly furloughed teachers. Here the certification deletion was approved and Cicogna was furloughed prior to the effective date of any of the furloughs resulting from the declining enrollment. Cicognas furlough clearly resulted from the enrollment decline.
Accordingly, the trial courts decision should be reversed.